DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.


Claims Status
Claims 1 and 7 have been amended.
Claims 5-6 have been cancelled.
Claims 1-3 and 7 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Response to Arguments
Rejections under 35 USC 112(b)
Applicant’s amendments, filed 5/11/2021, overcome some of the previous rejections under 35 USC 112(b).  The remaining rejections are presented below.  


Rejections under 35 USC 103
Applicant’s arguments with respect to the rejection of claims 1-3 and 7 under 35 USC 107 have been fully considered but are not persuasive, in view of the accompanying amendments. The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant asserts the cited reference of Amin fails to disclose “display a first image of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the second image is displayed in association with a display position of the first image.” Examiner disagrees with such an assessment. As noted by Applicant, Examiner has cited para [0108]-[0109] of the Amin reference to disclose these features.  In para [0108], Amin specifically discloses graphical transitions between user interface features in Figs 7A-7D and user interface features described in Figs 1-6B.  Figs 1-6B depict user interface features such as product location, product type, etc. Thus, Amin has disclosed the capability described within Applicant’s claimed limitation, including the ability to display a first image of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the second image is displayed in association with a display position of the first image. 
The claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “an arrangement system… comprising a processor configured to: “display map data…”, “display a first image…” and “cause the vehicle…”.  It is unclear how a processor can perform these functions without any additional hardware.  Therefore, it is unclear as to how the Examiner should interpret the limitation within the claim. As such, the claim is indefinite for failing to distinctly claim the invention.

	Claims 2, 3 and 7 are also rejected under 35 USC 112(b) based on their dependence on independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al. (U.S. Pre-Grant Publication No. 2014/0129951) (“Amin”), in view of Wine et al. (U.S. Patent No. 9,378,607) (“Wine”).

Regarding claim 1, Amin teaches an arrangement system of a vehicle that permits a user to perform a trial use or a trial fitting of a product in a vehicle interior, the arrangement system comprising a display unit and an input device communicatively coupled to a processor configured to:
display products on the display unit that are candidates for purchase (Fig. 1, 3A, 3B; para [0016], multistate selection feature identifies a plurality of service options for an on-demand service; para [0019], on-demand service; para [0026], [0030]-[0032]); 
receive a selection, from the input device, of a desired product from the products displayed on the display unit (Fig. 1, 3A, 3B; para [0016], multistate selection feature; para [0028], receive user input; para [0026], [0030]-[0032]); 
display map data indicating a position of a vehicle on which a product that is a candidate for purchase is loaded (Fig. 3C; para [0030]); 
display a first image of the vehicle, on which the product that is the candidate for purchase is loaded, and a second image of a product loaded on the vehicle, wherein the 
cause the vehicle on which the product selected is loaded to travel to a position of the user (para [0049], After the user confirms the request for the on-demand service, the on-demand service application 110 can provide the service request 117 to the on-demand service system 170 via the service interface).

Although Amin teaches on-demand services for a variety of purposes (para [0019]), Amin does not explicitly teach trial use or a trial fitting of a product.
Wine teaches trial use or a trial fitting of a product (col 3, ln 1-2, wherein cabinets are populated with modules that contain various products (or representations of the same) reads on trial use or a trial fitting of a product; col 4, ln 33-37, modules are arranged; col 8, ln 34-43, In some cases, it may not be practical to display the actual product. Instead of the actual product, a scale model, a small sample, a video or image, or a virtual representation of the product could be presented in the module. For example, instead of the actual product, modules 401-407 could include a scale model of a product too big to fit into the cabinet, a single light bulb which has a short lifetime battery which could be used to check ambiance before ordering a complete set, a video of a pet to adopt, or invitations to attend some outside event.; col 11, ln 7-8, Product modules can present a small free sample of a product. For example, a new type of light bulb or a carpet sample can be extracted for viewing before any purchase is made.). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Wine in the system of Amin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved system 

NOTE: The above clause, “permits a user to perform a trial use or a trial fitting of a product in a vehicle interior,” is noted as being an intended use and therefore does not impose any limit on the interpretation of the claim.  See MPEP 2111.04.

Regarding claim 2, Amin and Wine teach the above system of claim 1.  Amin also teaches wherein the processor is further configured to display a predicted amount of time that the vehicle, on which the product selected is loaded, will take to arrive at the position of the user (Fig. 3D; para [0017], estimated time of arrival; para [0056]).

Regarding claim 3, Amin and Wine teach the above system of claim 1.  Amin also teaches wherein the processor is further configured to recommend a product that is a candidate for purchase in accordance with a preference of the user (para [0038], the on-demand service application can use the user information such as... the user's preferences...to provide recent and/or recommended points of interest to the user).

Regarding claim 7, Amin and Wine teach the above system of claim 6.  Amin also teaches wherein the display unit and the input device comprise a touchscreen display (para [0044], multistate selection panel can include a multistate selection feature that can be manipulated and moved by the user (e.g., by interacting with an input mechanism or a touch-sensitive display screen) in order to select one or more service options to request the on-demand service).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684